DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 12, 18, 21, 27 and 28 are pending and under examination at this time.  Claims 19 and 25 are directed to a non-elected species and are not under examination at this time.
It is noted that applicant has reinstated canceled claims 22 and 26.  This is improper.  Claims 22 and 26 remained canceled. 
Response to Applicant’s Argument
	Claim 22 was added in the reply dated January 17, 2018.  Claim 26 was added in the reply dated July 26, 2018.  Each Office Action since January 17, 2018 and July 26, 2018, has acknowledged claims 22 and 26, respectively, as pending.  In the reply dated November 1, 2019, applicant canceled claims 22 and 26.  The Final Office Action dated February 12, 2020, acknowledges that claims 22 and 26 are not pending.  In the reply dated August 12, 2020, applicant attempted to reinstate canceled claims 22 and 26, which is improper, as noted in the Office Action dated September 28, 2020.  If applicant wishes to reinstate the 
Withdrawn Rejections
The rejection of claims 12, 18, 27 and 28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loessner et al. (Applied And Environmental Microbiology, April 1996, 62(4):1133-1140), Bujanover (U.S. Patent Application No. 2007/0010001; January 11, 2007), Lenherr et al. (U.S. Patent Application No. 2011/0281329; November 11, 2011), Zink et al. (Applied and Environmental Microbiology, Jan. 1992, 58(1):296-302) and Bachrach and Friedmann (Applied Microbiology, October 1971, 22(4):706-715) has been withdrawn in view of applicant’s amendments to delete the limitation “wherein the parental bacteriophage are purified to be free of the luciferase as a byproduct of phage stock purification”.  
The rejection of claims 12 and 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Billard and DuBow (Clinical Biochemistry, 1998, 31(1):1-14), Loessner et al. (Applied And Environmental Microbiology, April 1996, 62(4):1133-1140), Bujanover (U.S. Patent Application No. 2007/0010001; January 11, 2007), Lenherr et al. (U.S. Patent Application No. 2011/0281329; November 11, 2011), Zink et al. (Applied and Environmental Microbiology, Jan. 1992, 58(1):296-302) and Bachrach and Friedmann (Applied Microbiology, October 1971, 22(4):706-
The rejection of claims 12, 18 and 27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs et al. (Science, 1993, 260:819-822), Loessner et al. (Applied And Environmental Microbiology, April 1996, 62(4):1133-1140), Bujanover (U.S. Patent Application No. 2007/0010001; January 11, 2007), Lenherr et al. (U.S. Patent Application No. 2011/0281329; November 11, 2011), Zink et al. (Applied and Environmental Microbiology, Jan. 1992, 58(1):296-302) and Bachrach and Friedmann (Applied Microbiology, October 1971, 22(4):706-715) has been withdrawn in view of applicant’s amendments to delete the limitation “wherein the parental bacteriophage are purified to be free of the luciferase as a byproduct of phage stock purification”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12, 18, 27 and 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Loessner et al. (Applied And Environmental Microbiology, April 1996, 62(4):1133-1140).
The claims are directed to a method for detecting a bacterium of interest in a sample comprising the steps of: 
infecting at least one bacterium in the sample with a plurality of genetically modified parental bacteriophage at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius, wherein the parental bacteriophage comprise a gene encoding a luciferase that is expressed during replication of the parental bacteriophage, and 
wherein the luciferase is a soluble protein; and 
detecting the luciferase expressed during bacteriophage replication, 
wherein the soluble protein is not a fusion protein and wherein the soluble protein is not incorporated into the bacteriophage structure and, 

NOTE: The limitation “wherein the soluble protein is not a fusion protein” is interpreted to mean that the luciferase is not part of a fusion protein with a bacteriophage protein.  This interpretation is supported by the specification which teaches that the phage are engineered to express a soluble luciferase during replication instead of a capsid protein-luciferase fusion (see paragraph [0133] of the published application).  Further, the specification does not mention or teach that a fusion protein comprising two luciferase subunits (e.g., luxA and luxB) is included in the definition of “fusion protein” as used in the specification.  The only mention of fusion proteins in the specification is in reference to a fusion between a bacteriophage protein (e.g., the capsid or Soc) and the reporter gene (e.g., luciferase) (see paragraphs [0133], [0165], [0177] and [0225] of the published application).
	Loessner et al. teaches a reporter phage A511 carrying the luxAB gene.  The A511::luxAB phage was created by inserting the luxAB gene, via homologous recombination, after the major capsid protein, wherein transcription results in a bicistronic mRNA (i.e., two separate genes) comprising the major capsid protein and luxAB.  Loessner et al. further teaches purifying the newly created A511::luxAB reporter phage stock suspension as follows:
to remove luciferase and phage endolysin PLY511, concentrated to a volume of 400 ml, filter sterilized (pore size, 0.22 mm), and heat treated at 37°C for 30 min to inactivate the residual luciferase; then the titer was determined and the preparation was stored at 4°C. (emphasis added)

(see page 1134, right column, and page 1137, left column).  Thus, the parental phage stock solution of Loessner et al. has been purified.  In addition, Loessner et al. takes the extra step of heat inactivating any luciferase that may still be present so that the phage stock solution is free of luciferase activity.  Thus, any luciferase activity detected in the assay must come from replication of progeny phage released from the bacterial cells and not from the parental stock solution.
Loessner et al. also teaches a bacteria detection assay where the A511::luxAB bacteriophage are incubated with a sample comprising bacteria and assayed for light emission.  During replication of the bacteriophages, the luxAB gene expresses soluble luciferase which produces a detectable signal in the presence of luciferin.  The modified bacteriophage does not express the luxAB gene and the soluble luciferase is not incorporated into the bacteriophage structure (see page 1135, bottom; figure 2; and paragraph bridging pages 1137-1138).
Thus, Loessner et al. anticipates the claimed invention.
Response to Arguments
In the reply dated March 26, 2021, applicant first argues that Loessner et al. does not disclose that the luciferase is a soluble, non-fusion protein that is not incorporated into the bacteriophage structure.  Applicant’s arguments have been fully considered and not found persuasive. 
Contrary to applicant’s argument, Loessner et al. does not teach a fusion protein between the capsid and the luciferase genes luxAB.  As noted by the Examiner and by applicant, Loessner et al. teaches that the luxAB genes are incorporated downstream of the major capsid protein (not fused to or incorporated within the capsid protein).  The resulting construct is transcribed to produce a bicistronic mRNA comprising cps/luxAB.  This means that there are two separate genes in the mRNA (not a fusion between the genes).  In this regard, it is well known in the art that bicistronic means two cistrons (genes), each cistron encoding one protein.  Further, Loessner et al. never teaches that there is a fusion between the capsid and the luxAB genes nor does Loessner et al. refer to cps/luxAB as a fusion protein.  When Loessner et al. mentions a fusion protein, it is in reference to the luxA and luxB genes.  See page 1134, section titled Amplification, where Loessner et al. describes the making of the luxAB gene fusion from luxA and luxB.  Loessner et al. also states that “[t]ranscription of luxAB is controlled by the powerful major capsid protein gene promoter Pcps and a downstream terminator, and translation is initiated by a synthetic, optimized ribosome binding site” (emphasis added).  Thus, there is no fusion between the capsid and the luciferase gene.
Applicant next argues that Loessner et al. does not disclose parental bacteriophages that infect the bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius.
The claims are directed to method where bacteriophage comprising a gene encoding luciferase are used to infect a target bacterium.
As outlined in the rejections above, the bacteriophage of Loessner et al. meets the structural limitation of the bacteriophage of the claimed method (a genetically modified parental bacteriophage comprising a gene encoding a luciferase).  Accordingly, the bacteriophage of Loessner et al. would be expected to have the same properties as the claimed bacteriophage (i.e., infect a bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius).  

Claims 12 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Billard and DuBow (Clinical Biochemistry, 1998, 31(1):1-14).  
The claims are directed to a method for detecting a bacterium of interest in a sample comprising the steps of: 
infecting at least one bacterium in the sample with a plurality of genetically modified parental bacteriophage at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius, wherein the parental bacteriophage comprise a gene encoding a luciferase that is expressed during replication of the parental bacteriophage, and 
wherein the luciferase is a soluble protein; and 
detecting the luciferase expressed during bacteriophage replication, 
wherein the soluble protein is not a fusion protein and wherein the soluble protein is not incorporated into the bacteriophage structure and, 
wherein detection of the luciferase indicates that the bacterium is present in the sample.
NOTE: The limitation “wherein the soluble protein is not a fusion protein” is interpreted to mean that the luciferase is not part of a fusion protein with a bacteriophage protein.  This interpretation is supported by the specification which teaches that the phage are engineered to express a soluble luciferase during replication instead of a capsid protein-luciferase fusion (see paragraph [0133] of the published application).  Further, the specification does not mention or teach that applicant contemplated including a fusion protein comprising luxA and luxB in the limitation “wherein the soluble protein is not a fusion protein”.  The only mention of fusion proteins in the specification is in reference to a fusion between a bacteriophage protein (e.g., the capsid or Soc) and the reporter gene (e.g., luciferase) (see paragraphs [0133], [0165], [0177] and [0225] of the published application).

	Regarding the limitation “wherein the soluble protein is not a fusion protein”, Billard and DuBow state that the luxAB is inserted downstream of a promoter of the phage genome and infection of a host results in the expression of the luciferase gene and light emission.  Billard and DuBow teach throughout the document that the luxAB gene is expressed.  There is no mention or depiction of the luxAB gene being expressed as a fusion protein with a bacteriophage protein.
Response to Arguments
In the reply dated March 26, 2021, applicant first argues that Billard and DuBow only contemplates fusion proteins (fusions of lux and luc genes).  Applicant’s arguments have been fully considered and not found persuasive. 
The limitation “wherein the soluble protein is not a fusion protein” is interpreted to mean that the luciferase is not part of a fusion protein with a bacteriophage protein.  This interpretation is supported by the specification which teaches that the phage are engineered to express a soluble luciferase during instead of a capsid protein-luciferase fusion (see paragraph [0133] of the published application).  Further, the specification does not mention or teach that applicant contemplated including a fusion protein comprising luxA and luxB in the limitation “wherein the soluble protein is not a fusion protein”.  The only mention of fusion proteins in the specification is in reference to a fusion between a bacteriophage protein (e.g., the capsid or Soc) and the reporter gene (e.g., luciferase) (see paragraphs [0133], [0165], [0177] and [0225] of the published application).
If applicant indeed contemplated excluding i) fusion proteins between the bacteriophage and the reporter gene (e.g., capsid-luciferase fusions), and ii) fusion proteins between reporter gene subunits (e.g., luciferase luxA and luxB fusions), applicant is invited to point to support for this in the specification.
Applicant next argues that Billard and DuBow does not disclose parental bacteriophages that infect the bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius.
The claims are directed to method where bacteriophage comprising a gene encoding luciferase are used to infect a target bacterium.
As outlined in the rejections above, the bacteriophage of Billard and DuBow meets the structural limitation of the bacteriophage of the claimed method (a genetically modified parental bacteriophage comprising a gene encoding a luciferase).  Accordingly, the bacteriophage of Billard and DuBow 

Claims 12, 18 and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jacobs et al. (Science, 1993, 260:819-822).  
The claims are directed to a method for detecting a bacterium of interest in a sample comprising the steps of: 
infecting at least one bacterium in the sample with a plurality of genetically modified parental bacteriophage at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius, wherein the parental bacteriophage comprise a gene encoding a luciferase that is expressed during replication of the parental bacteriophage, and 
wherein the luciferase is a soluble protein; and 
detecting the luciferase expressed during bacteriophage replication, 
wherein the soluble protein is not a fusion protein and wherein the soluble protein is not incorporated into the bacteriophage structure and, 
wherein detection of the luciferase indicates that the bacterium is present in the sample.
NOTE: The limitation “wherein the soluble protein is not a fusion protein” is interpreted to mean that the luciferase is not part of a fusion protein with a instead of a capsid protein-luciferase fusion (see paragraph [0133] of the published application).  Further, the specification does not mention or teach that applicant contemplated including a fusion protein comprising luxA and luxB in the limitation “wherein the soluble protein is not a fusion protein”.  The only mention of fusion proteins in the specification is in reference to a fusion between a bacteriophage protein (e.g., the capsid or Soc) and the reporter gene (e.g., luciferase) (see paragraphs [0133], [0165], [0177] and [0225] of the published application).
	Jacobs et al. teaches a bacteria detection assay where bacteriophage, which are modified to comprise the firefly luciferase (FFlux) gene in an expression cassette, are incubated with a sample comprising isolated and washed bacteria.  During replication of the bacteriophages, the FFlux gene expresses soluble luciferase which produces a detectable signal in the presence of luciferin.  The modified bacteriophage does not express the FFlux gene and the soluble luciferase is not a fusion protein or incorporated into the bacteriophage structure (see, for example, Figures 2 and 4).
Response to Arguments
In the reply dated March 26, 2021, applicant first argues that the FFlux gene of Jacobs et al. is part of a fusion because Jacobs et al. teaches a 
The term “transcriptional fusion” does not mean that there is a fusion protein.  Jacobs et al. inserted the FFlux gene after a hsp60 promoter (transcriptional fusion) so that the FFlux gene could be transcribed from the hsp60 promoter.  Jacobs et al. does not teach or depict a fusion protein. 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Billard and DuBow (Clinical Biochemistry, 1998, 31(1):1-14) as applied to claims 12 and 18 above, and further in view of Schofield et al. (U.S. Patent 8865399; filed May 13, 2009).
	Claim 21 is directed to a kit comprising components for detecting a bacterium of interest in a sample comprising: 
a component comprising a plurality of genetically modified parental bacteriophage, wherein the plurality of genetically modified parental bacteriophage are capable of infecting the bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius, wherein the parental bacteriophage comprise a gene encoding a luciferase but are free of the luciferase, wherein the luciferase is a soluble protein expressed during replication of the parental bacteriophage, and wherein the soluble protein 
a component for detecting the luciferase expressed during parental bacteriophage replication, wherein detection of the luciferase indicates that the bacterium is present in the sample.
The claim is interpreted as being directed to a kit comprising:
a component comprising a plurality of genetically modified parental bacteriophage comprising a gene encoding a luciferase; and 
a component for detecting the luciferase expressed during parental bacteriophage replication.
The teachings of Billard and DuBow are outlined above and incorporated herein.  Billard and DuBow do not teach a kit comprising the components used to detect bacteria.  
The concept of packaging components into a kit is well known and routine in the art.  For example, Schofield et al. teaches a method for detecting Yersinia pestis bacteria in a sample using a reporter phage.  Schofield et al. further teaches a kit comprising a) a phage operable to infect a Yersinia microorganism, comprising a reporter configured and arranged to be expressed upon infection of the Yersinia microorganism by the phage, in a suitable container; and b) one or more containers to mix the phage with a test sample that may comprise the Yersinia microorganism. A kit, according to some embodiments, may comprise a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to package components into a kit.  One would be motivated to do this for commercial exploitation of the invention by providing convenience for the end user.  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs et al. (Science, 1993, 260:819-822) as applied to claims 12, 18 and 27 above, and further in view of Schofield et al. (U.S. Patent 8865399; filed May 13, 2009).
	Claim 21 is directed to a kit comprising components for detecting a bacterium of interest in a sample comprising: 
a component comprising a plurality of genetically modified parental bacteriophage, wherein the plurality of genetically modified parental bacteriophage are capable of infecting the bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius, 
a component for detecting the luciferase expressed during parental bacteriophage replication, wherein detection of the luciferase indicates that the bacterium is present in the sample.
The claim is interpreted as being directed to a kit comprising:
a component comprising a plurality of genetically modified parental bacteriophage comprising a gene encoding a detectable moiety; and 
a component for detecting the detectable moiety expressed during parental bacteriophage replication.
The teachings of Jacobs et al. are outlined above and incorporated herein.  Jacobs et al. does not teach a kit comprising the components used to detect bacteria.  
The concept of packaging components into a kit is well known and routine in the art.  For example, Schofield et al. teaches a method for detecting Yersinia pestis bacteria in a sample using a reporter phage.  Schofield et al. further teaches a kit comprising a) a phage operable to infect a Yersinia microorganism, comprising a reporter configured and arranged to be expressed upon infection of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to package components into a kit.  One would be motivated to do this for commercial exploitation of the invention by providing convenience for the end user.  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loessner et al. (Applied And Environmental Microbiology, April 1996, 62(4):1133-1140) as applied to claims 12, 18, 27 and 28 above, and further in view of Schofield et al. (U.S. Patent 8865399; filed May 13, 2009).
	Claim 21 is directed to a kit comprising components for detecting a bacterium of interest in a sample comprising: 

a component for detecting the luciferase expressed during parental bacteriophage replication, wherein detection of the luciferase indicates that the bacterium is present in the sample.
The claim is interpreted as being directed to a kit comprising:
a component comprising a plurality of genetically modified parental bacteriophage comprising a gene encoding a detectable moiety; and 
a component for detecting the detectable moiety expressed during parental bacteriophage replication.
The teachings of Loessner et al. are outlined above and incorporated herein.  Loessner et al. does not teach a kit comprising the components used to detect bacteria.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to package components into a kit.  One would be motivated to do this for commercial exploitation of the invention by providing convenience for the end user.  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs et al. (Science, 1993, 260:819-822) as applied to claims 12, 18 and 27 above.
	The claim is directed to the method of claim 12, where expression of the soluble protein is driven by a bacteriophage major capsid promoter.
	Jacobs et al. teaches that the luciferase gene is driven by a hsp60 promoter.  It would be obvious for one of ordinary skill in the art to use other promoters, including bacteriophage promoters such as the capsid promoter, in place of the hsp60 promoter and the results would be predictable (transcription of the luciferase gene upon infection of the bacteria host and expression of luciferase).  Applicant has not demonstrated unexpected or superior results when luciferase transcription is driven by the major capsid promoter.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Regarding the rejections of claim 21, applicant argues that the cited references do not teach that “the plurality of genetically modified parental bacteriophage are capable of infecting the bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius”.  Applicant’s arguments have been fully considered and not found persuasive. 

As outlined in the rejections above, the cited references teach and suggest the two recited components.  Because the bacteriophage of the cited references meets the structural limitation of the claim (genetically modified parental bacteriophage comprising a gene encoding a detectable moiety), the bacteriophage of the prior art will also have the same properties as the claimed bacteriophage (i.e., infect a bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius).  
	Regarding the rejection of claim 28, applicant argues that Jacobs et al. fails to teach or suggest every limitation of claim 12.  Applicant’s arguments have been considered and addressed under the rejection of claim 12 over Jacobs et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 12, 18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9482668. 
The instant claims are directed to a method for detecting a bacterium of interest in a sample comprising the steps of: 
infecting at least one bacterium in the sample with a plurality of genetically modified parental bacteriophage at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius, wherein the parental bacteriophage comprise a gene encoding a luciferase that is expressed during replication of the parental bacteriophage, and 
wherein the detectable moiety is a soluble protein; and 
detecting the detectable moiety expressed during bacteriophage replication, 

wherein detection of the detectable moiety indicates that the bacterium is present in the sample.
The patented claims are directed to a method for detecting a bacterium of interest comprising the steps of: 
isolating at least one bacterium from other components in a sample;
infecting the at least one bacterium with a plurality of a lytic parental bacteriophage genetically engineered to express a soluble protein during replication, wherein the parental bacteriophage are present in an amount to find, bind, and infect the at least one bacterium in the sample to cause a lytic infection cycle to produce 100 or more progeny phage particles in about one-half hour to one hour 
incubating the at least one infected bacterium; 
lysing the at least one infected bacterium to release the contents in the bacterium; 
detecting the soluble protein expressed during replication of the bacteriophage, 
wherein expression of the soluble protein is driven by a bacteriophage capsid promoter and the soluble protein is not a fusion protein and is not incorporated into the bacteriophage structure, 

wherein the method detects as little as a single bacterium in the sample.
Regarding the limitation that the parental bacteriophages infect the bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius, the bacteriophage of the cited patent meets the structural limitation of the bacteriophage of the claimed method (recombinant bacteriophage comprising an indicator gene, e.g., luciferase, that is expressed as a soluble protein and not part of a fusion).  Accordingly, the bacteriophage of the cited patent would be expected to have the same properties as the claimed bacteriophage (i.e., infect a bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius).  
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 12, 18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-16 of U.S. Patent No. 10519483 (previously Application No. 14/625481)(reference application). 
The instant claims are directed to a method for detecting a bacterium of interest in a sample comprising the steps of: 
infecting at least one bacterium in the sample with a plurality of genetically modified parental bacteriophage at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius, wherein the parental bacteriophage comprise a gene encoding a luciferase that is expressed during replication of the parental bacteriophage, and 
wherein the luciferase is a soluble protein; and 
detecting the luciferase expressed during bacteriophage replication, 
wherein the soluble protein is not a fusion protein and wherein the soluble protein is not incorporated into the bacteriophage structure and, 
wherein detection of the luciferase indicates that the bacterium is present in the sample.
The patented claims are directed to a method for detecting a microorganism of interest in a sample comprising the steps of:
incubating the sample with a recombinant bacteriophage that infects the microorganism of interest, wherein the recombinant bacteriophage comprises a genetic construct inserted into a late gene region of the bacteriophage genome, the genetic construct comprising a luciferase gene and a bacteriophage late promoter controlling transcription of the luciferase gene, wherein the luciferase gene is not contiguous with a gene encoding a structural bacteriophage protein and does not yield a fusion protein, and wherein expression of the luciferase gene during bacteriophage replication following infection of host bacteria results in a free soluble luciferase protein product; and, 

Regarding the limitation that the parental bacteriophages infect the bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius, the bacteriophage of the cited patent meets the structural limitation of the bacteriophage of the claimed method (recombinant bacteriophage comprising an indicator gene, e.g., luciferase, that is expressed as a soluble protein and not part of a fusion).  Accordingly, the bacteriophage of the cited patent would be expected to have the same properties as the claimed bacteriophage (i.e., infect a bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius).  
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 12, 18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 10913934 (previously claims 11-16 of copending Application No. 15/409258) (reference application) 
The instant claims are directed to a method for detecting a bacterium of interest in a sample comprising the steps of: 
infecting at least one bacterium in the sample with a plurality of genetically modified parental bacteriophage at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius, wherein the parental bacteriophage comprise a gene encoding a luciferase that is expressed during replication of the parental bacteriophage, and 
wherein the detectable moiety is a soluble protein; and 
detecting the detectable moiety expressed during bacteriophage replication, 

wherein detection of the detectable moiety indicates that the bacterium is present in the sample.
The patented claims are directed to a method for detecting E. coli 0157:H7 in a sample comprising:
incubating the sample with a recombinant CBA120 bacteriophage, wherein the recombinant bacteriophage comprises an indicator gene inserted into the late gene region of the bacteriophage genome, wherein the indicator gene is not contiguous with a gene encoding a structural bacteriophage protein and does not yield a fusion protein, and wherein expression of the indicator gene results in an indicator protein product; and 
detecting the indicator protein product, wherein positive detection of the indicator protein product indicates that E. co/i 0157:H7 is present in the sample.
Regarding the limitation that the parental bacteriophages infect the bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius, the bacteriophage of the cited patent meets the structural limitation of the bacteriophage of the claimed method (recombinant bacteriophage comprising an indicator gene, e.g., luciferase, that is expressed as a soluble protein and not part of a fusion).  Accordingly, the bacteriophage of the cited patent would be expected to have the same properties as the claimed bacteriophage (i.e., infect a bacterium of interest at a temperature that is at least 25 degrees Celsius and no greater than 45 degrees Celsius).  
Although the claims at issue are not identical, they are not patentably distinct from each other.

Response to Arguments
In the reply dated August 12, 2020, applicant requests that the rejections be held in abeyance.  The double patenting rejections will be maintained. 


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Kinsey White/
Primary Examiner, Art Unit 1648